Citation Nr: 1527361	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable evaluation for bilateral hearing loss prior to June 30, 2012.

3.  Entitlement to an evaluation in excess of 50 percent for bilateral hearing loss on or after June 30, 2012.

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

5.  Entitlement to an evaluation in excess of 10 percent for right eye chorioretinitis with small scotoma (right eye disability).





REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to December 1959.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is of record.

In an October 2011 rating decision, the RO increased the evaluation for the Veteran's right eye disability to 10 percent, effective from June 30, 2008.  In a September 2012 rating decision, the RO granted service connection for right ear hearing loss, effective from June 30, 2008, construing the June 2008 claim for an increased evaluation for left ear hearing loss to include a request to reopen a claim for service connection for right ear hearing loss.  The RO explained that the right and left ear hearing loss would now be evaluated together and increased the evaluation for bilateral hearing loss to 50 percent, effective from June 30, 2012.  Nevertheless, as these evaluations do not represent the highest possible benefit, the issues are in appellate status and have been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the RO granted service connection for tinnitus and assigned a noncompensable evaluation effective from June 30, 2008, in the September 2012 rating decision, determining that it was intertwined with the appellate issue of bilateral hearing loss.  Thereafter, the RO readjudicated the initial evaluation assigned for tinnitus in the September 2012 supplemental statement of the case and certified the issue to the Board with the current appeal.  Thus, the tinnitus claim is on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of VA treatment records considered by the RO and complete versions of the January 2009, October 2011, and September 2012 rating decisions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disorder and entitlement to increased evaluations for bilateral hearing loss prior to June 30, 2012, and the right eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 7, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of the appeal as to the issue of entitlement to an evaluation in excess of 50 percent for bilateral hearing loss on or after June 30, 2012 is requested.
2.  On May 7, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of the appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 50 percent for bilateral hearing loss on or after June 30, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2014).

In this case, the Veteran's authorized representative withdrew the issues of entitlement to increased evaluations for bilateral hearing loss on or after June 30, 2012, and for tinnitus during the May 2015 hearing, as noted on the record.  See Bd. Hrg. Tr. at 2.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 50 percent for bilateral hearing loss on or after June 30, 2012, is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding and relevant VA treatment records not associated with the claims file, as detailed in the directives below.

Regarding the back disorder claim, the December 2008 VA examiner determined that the Veteran's current low back disorder was not related to events that occurred in service.  In so finding, the examiner stated that the Veteran developed lumbar disc disease which was not associated with a single episode of in-service lumbar sprain; however, he did not provide a rationale for this conclusion.

In addition, it is unclear if the examiner considered the complete history of the development of the Veteran's back disorder, to include his reports as to progressive symptoms since service and additional post-service injuries, in providing the opinion.  It is also unclear if a back x-ray was performed or deemed not necessary for this examination, and a number of additional and relevant treatment records have been added to the claims file since that time.  Based on the foregoing, the Board finds that a VA examination and medical opinion would be helpful in this case.

Regarding the right eye disability claim, the Veteran was most recently provided a VA examination in February 2011, and a clarifying opinion based on additional testing was obtained in March 2011.  During the May 2015 Board hearing, the Veteran alleged that his disability had increased in severity.  He also indicated that he was having trouble getting a VA appointment for his eyes; the last appointment of record was in May 2012.  See Bd. Hrg. Tr. at 21-23.

Based on the foregoing, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back, hearing loss, and right eye.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the record contains some post-service treatment records.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional non-VA treatment records.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Bay Pines Health Care System.  The request for VA treatment records should include a search for the November 2011 audiogram results noted in the VA treatment record from that same date, as well as the June 27, 2008, VA eye treatment record noted in the October 2011 statement of the case.

2.  After completing the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the December 2008 VA examination report.

The Veteran has contended that, although he did have post-service back injuries, his current low back problems are the result of a progressive process following an initial injury during his military service.  See, e.g., May 2015 Bd. Hrg. Tr. at 26-28, 36-40.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran was seen during service for a back sprain; it was noted that he had paraspinal tenderness at that time.  See April 1958 service treatment record.  Following service, he has been treated on multiple occasions for back problems, as documented in the private treatment records.  See, e.g., private treatment records from Bayfront Medical Center (1980-1983 and 2005-2010), Lakeside Orthopedic Institute (1994-2005), and Dr. M.R. (initials used to protect privacy) (2007-2010). 

The examiner should identify all current back disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current back disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right eye chorioretinitis with small scotoma.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including visual acuity and visual field testing.

The examiner should report all signs and symptoms necessary for rating the Veteran's right eye disability under the rating criteria.

In addition, the examiner should address whether the Veteran's right eye cataract (see, e.g., December 2008 and February 2011 VA examination reports) represents a manifestation of the service-connected right eye chorioretinitis with small scotoma, even if the cataract later resolved through surgery or otherwise.

If the examiner is unable to distinguish between the symptoms associated with the service-connected right eye disability and any symptoms associated with a nonservice-connected disorder (including any other nonservice-connected eye disorder), he or she must state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence, including all evidence received since the October 2011 statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


